Exhibit 10.45

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into by and between William G. Sorenson (“Executive”) and QlikTech Inc.
(the “Company”), a Delaware corporation with a principal office located at 150
N. Radnor-Chester Rd., Suite E120, Radnor, PA 19087. Executive and the Company
are also each referred to as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, Executive was employed as an at-will employee of the Company pursuant
to an Amended and Restated Employment Agreement dated June 1, 2010 (“Employment
Agreement”);

WHEREAS, the Parties desire to enter into this Agreement to conclude Executive’s
employment with the Company and to resolve all matters between the Parties,
including but not limited to Executive’s employment relationship with and
separation from the Company; and

WHEREAS, the Parties acknowledge and agree that this Agreement is supported by
valuable consideration and is entered into voluntarily by the Parties.

NOW, THEREFORE, in exchange for the mutual agreements set forth below, the
Parties, intending legally to be bound, agree as follows:

1. End of Employment. The Parties agree that Executive’s last day of employment
with the Company is July 31, 2013 (the “Last Date of Employment”) and that
Executive’s right to Executive’s regular wages and benefits from the Company end
on the Last Date of Employment.

2. Vacation Pay. Regardless of whether or not Executive signs this Agreement,
the Company will pay Executive for the number of days of accrued but unused
vacation time as of the Last Date of Employment in accordance with Company
policy.

3. Acceleration of Certain Equity. In exchange for the release set forth below
and the other terms and conditions of this Agreement, the Company will provide
Executive with the separation benefits set forth in this Section, which
Executive acknowledges he would otherwise not be eligible to receive provided
that on or before the Last Date of Employment, Executive has returned all
Company property in his possession and resigned as a member of the Boards of
Directors of the Company and all of its subsidiaries and affiliated entities, to
the extent applicable:

 

  (a) Notwithstanding the termination of Executive’s employment, in accordance
with the terms and provisions of the Non-Qualified Stock Option Award Agreement,
dated as of May 21, 2010, between Qlik Technologies Inc. and the Executive (the
“Stock Option Agreement”), which Stock Option Agreement and applicable Company
stock option plan shall remain in full force and effect, the remaining 37,500
unvested Options (as defined in the Stock Option Agreement) shall vest in full
as of the Last Day of Employment.

 

1



--------------------------------------------------------------------------------

  (b) As long as Executive complies with the restrictive covenants for the full
period set forth in Section 4.d. of the Proprietary Information Agreement (as
defined below), all outstanding stock option agreements between Executive and
Qlik Technologies Inc. (the “Option Agreements”) are hereby amended to extend
the term thereof such that the Executive may exercise any or all vested options
(as of the Last Day of Employment) until April 1, 2014, subject to subsection
(c) below. Executive further agrees that he will be subject to the Company’s
Amended and Restated Securities Trading Policy, including the addendum thereto,
through the date on which the Company publicly releases its 2013 full-year
earnings as if Executive remained an executive officer of the Company through
the date of such release.

 

  (c) In the event the Executive breaches any term or condition of this
Agreement, including the release set forth below or the Proprietary Information
Agreement, the Company shall, in addition to seeking damages, be entitled to
cancel any unexercised accelerating vesting that arose under Section 3(a) and
immediately terminate the Option Agreements.

4. No Other Payments or Benefits. Except for the payment(s) described above,
Executive acknowledges and agrees that Executive is not entitled to any
additional wages, payments, bonuses, incentive pay, commissions, compensation,
severance pay, vacation pay, benefits, or consideration of any kind from the
Company, whether pursuant to the Employment Agreement or otherwise, provided
that Executive shall not forfeit any vested 401(k) rights, if any, and Executive
shall not forfeit the potential right to continue certain health and welfare
benefits pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). Executive acknowledges that, for purposes of COBRA, the date of
Executive’s “qualifying event” will be the Last Day of Employment.

5. Proprietary Information, Assignment of Inventions and Non-Compete Agreement.
Executive and the Company are parties to “Proprietary Information, Assignment of
Inventions and Non-Compete Agreement” dated August 1, 2008 (the “Proprietary
Information Agreement”). Executive acknowledges that: (a) during the course of
Executive’s employment with the Company, the Company has disclosed to Executive
(intentionally or inadvertently), or Executive may have otherwise obtained,
confidential and proprietary information belonging to the Company; (b) during
the course of Executive’s employment with the Company, Executive has acquired a
considerable amount of knowledge and goodwill with respect to the Company’s
business, which knowledge and goodwill are extremely valuable to the Company;
and (c) it would be extremely detrimental to the Company if Executive used such
confidential information, knowledge and goodwill to compete with the Company.
Accordingly, Executive acknowledges and agrees that Executive will continue to
be bound by the restrictive covenants in the Proprietary Information Agreement.
Executive acknowledges that the restrictions set forth in the Proprietary
Information Agreement are reasonable and necessary to protect the Company’s
legitimate business interests and its confidential and proprietary information.
Thus, Executive agrees not to contest the general validity or enforceability of
such restrictions.

 

2



--------------------------------------------------------------------------------

6. Return of Property. Executive acknowledges and agrees that: (a) all Company
materials, property, documents, files and data used, prepared, or collected by
Executive as part of Executive’s employment with the Company, in whatever form,
and (b) all Proprietary Information (as defined in the Proprietary Information
Agreement) in any form that came into Executive’s possession, are and will
remain the property of the Company. Executive represents and warrants that
Executive on or before the Last Date of Employment will return to the Company
all such property, documents, data and information in Executive’s possession or
control, regardless of how stored or maintained, including all originals, copies
and compilations and all information stored or maintained on computers, tapes,
discs or any other electronic or other form of technology. If Executive should
discover after the Last Day of Employment any property in any form that contains
proprietary or confidential information (including but not limited to,
proprietary or confidential information contained in electronic text, cloud, or
e-mail systems in the Executive’s possession or control), Executive agrees to
contact the Company immediately and inform it of the nature and location of the
proprietary or confidential information so that the Company may arrange to
remove, recover, or collect such information.

7. Full and General Release. In consideration of the benefits to be provided by
the Company to Executive pursuant to Section 3 of this Agreement, which
Executive acknowledges and agrees are good and sufficient consideration,
Executive, for Executive, Executive’s heirs, executors, legal representatives,
administrators, successors and assigns, hereby fully releases and discharges, to
the fullest extent permitted by applicable law, the Company, and all of the
Company’s subsidiary and affiliate companies, as well as such entities’
respective officers, directors, trustees, employees, agents, predecessors,
successors and assigns (collectively, the “Releasees”), of and from any and all
claims, actions, lawsuits, damages, and/or demands of any kind whatsoever,
whenever or wherever they arose, known and unknown, including any alleged
violation of Title VII of the Civil Rights Act of 1964, Sections 1981 through
1988 of Title 42 of the United States Code, the Executive Retirement Income
Security Act of 1974 (“ERISA”) (except for any vested benefits under any tax
qualified benefit plan), the Age Discrimination in Employment Act, the Family
Medical Leave Act, the Immigration Reform and Control Act, the Americans with
Disabilities Act, the Workers Adjustment and Retraining Notification Act, the
Fair Credit Reporting Act, the Sarbanes-Oxley Act of 2002, the Occupational
Safety and Health Act, the Genetic Information Non-Discrimination Act, the
Pennsylvania Human Relations Act, the Pennsylvania Wage Payment and Collection
Law, 43 P.S. §260.1 et seq., the Pennsylvania Equal Pay Law, 43 P.S. §336 et
seq., all as amended; and any other federal, state or local law, rule,
regulation, or ordinance; any and all state or local discrimination or wage
payment laws, to the extent permitted by law; any public policy, contract, tort,
defamation, constitutional or common law claims; and any basis for recovering
costs, fees, or other expenses including attorneys’ fees incurred in these
matters. The Parties expressly agree that this release is and shall continue to
be enforceable regardless of whether there is any subsequent dispute between the
Parties concerning any alleged breach of this Agreement.

 

3



--------------------------------------------------------------------------------

8. ADEA and OWBPA Release. Executive agrees and understands that the release
above includes, but is not limited to, all claims under the Age Discrimination
and Employment Act, 29 U.S.C. § 621, et seq., as amended (“ADEA”), the Older
Worker Benefit Protection Act (“OWBPA”) and any other state or local laws
concerning age discrimination, which may have arisen prior to the date of this
Agreement. Executive acknowledges that:

 

  (a) Executive is advised by the Company to consult with an attorney before
signing this Agreement;

 

  (b) Executive has been informed and understands that the Executive has a
period of twenty-one (21) calendar days after receipt of this Agreement and
Release to consider this Agreement before the Company’s offer automatically
expires (unless revoked earlier by the Company);

 

  (c) Executive either took advantage of the 21-day consideration period to
consider this Agreement or voluntarily elected to sign this Agreement without
coercion from the Company prior to the expiration of the 21 day time period; and

 

  (d) Executive understands that any rights or claims arising under ADEA after
the date this Agreement is signed are not being released or discharged by this
Agreement.

9. Effective Date. Executive acknowledges that, if he so chooses, he shall have
seven (7) calendar days (the “Revocation Period”) after signing this Agreement
to revoke this Agreement. If Executive elects to revoke this Agreement, he shall
give written notice of such revocation to Deborah Lofton, QlikTech Inc., 150 N.
Radnor-Chester Rd., Suite E220, Radnor, PA 19087, in such a manner that it is
actually received within the seven-day period. This Agreement shall not become
effective or enforceable until the first day following the Revocation Period
(the “Effective Date”). Executive understands that if Executive revokes this
Agreement, Executive will not be entitled to receive the payments and benefits
offered by the Company in Section 3 above.

10. Non-Disparagement. Executive agrees not to make any oral or written
representations, statements or other communications whatsoever, which in any way
negatively or disparagingly refer or relate to the Company, including the
Company’s parents, divisions, subsidiaries, and affiliates, the Company’s
principals, officers, employees, agents, representatives, insurers, and
fiduciaries, and the Company’s products, services and business practices.
Nothing in this paragraph shall be deemed to prevent Executive from providing
truthful information in response to an investigation by a duly authorized
governmental agency or in response to legal proceedings.

11. Cooperation. From and after the Last Day of Employment, Executive will
cooperate in all reasonable respects with the Company and its subsidiaries and
affiliates and their respective directors, officers, attorneys and experts in
connection with (a) the transition of matters of which Executive has knowledge,
and (b) the conduct of any action, proceeding, investigation or litigation
involving the Company or any of its subsidiaries or affiliates, including any
such action, proceeding, investigation or litigation in which Executive is
called to testify.

12. No Admissions and Voluntary Agreement. This Agreement does not constitute
any admission by the Company or the Releasees of any violation by them of any
contract, agreement, plan, statute, ordinance, constitutional provision or other
law. Executive acknowledges that Executive has carefully read this Agreement,
that Executive knows and understands the contents of this Agreement, that
Executive has had ample opportunity to review the terms of this Agreement, that
Executive is under no pressure to sign this Agreement, and that Executive
executes this Agreement of Executive’s own free will. Executive further
acknowledges that the Company is providing the benefits set forth in Section 3
above to Executive in exchange for the agreements, releases and covenants of
Executive under this Agreement.

 

4



--------------------------------------------------------------------------------

13. Governing Law, Forum Selection, Jurisdiction. The Parties agree that this
Agreement shall be governed by and construed in accordance with the internal
laws and judicial decisions of the Commonwealth of Pennsylvania, except as
superseded by federal law, without regard to otherwise applicable conflict of
law rules. In addition, Executive agrees that any claim against Executive
arising out of or relating in any way to this Agreement or any other matter
(including any and all discrimination and harassment claims brought under
federal, state, or local anti-discrimination laws) shall be brought exclusively
in the federal and state courts of Pennsylvania, and in no other forum.
Executive hereby irrevocably consents to the jurisdiction of federal and state
courts in such jurisdiction for the purpose of adjudicating any claims between
the Parties, and Executive irrevocably consents to service by mail or a
nationally recognized overnight carrier for any such dispute.

14. Miscellaneous. This Agreement shall be binding upon and inure to the benefit
of Executive and the Company, and their respective successors, assigns, heirs
and personal representatives. No waiver of any breach of this Agreement shall
operate or be construed as a waiver of any subsequent breach by any Party. No
waiver shall be valid unless in writing and signed by the party waiving any
particular provision. If any provision of this Agreement is deemed invalid or
unenforceable, the validity of the other provisions of this Agreement shall not
be impaired. This Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which shall constitute but one and the same
instrument. This Agreement constitutes the entire agreement among the Parties
pertaining to the subject matters contained herein and, except as expressly set
forth herein, it supersedes any and all prior and contemporaneous agreements,
representations, promises, inducements and understandings of the Parties.

IN WITNESS WHEREOF, the undersigned hereto have executed this Separation
Agreement and General Release as of the dates set forth below.

Executed and accepted by the Company, this the 29th day of July, 2013.

 

QlikTech Inc. By:  

/s/ Lars Björk

 

Name: Lars Björk

Title:   CEO

Executed and accepted by Executive, this the 29th day of July, 2013.

 

Executive:

/s/ William G. Sorenson

William G. Sorenson

 

5